DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the Claims
Amendments to the claims have been entered. Accordingly claims 29 and 31-44 remain pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sealable pocket that is attached to one of the pad-like constructions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant specifications discloses many means of component attachment to include sewing and hook and loop fasteners “…Other methods for attaching the heating elements on a more permanent basis to the apparel are contemplated herein, including but are not limited to, safety pins, clips, glue, iron on adhesives, sewing, pinning, hooks, etc.” [0046]. 

Claim Rejections - 35 USC § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29, 31-44 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Connector” in claims 29 35 and 43 is used by the claims under the contention of being “each connector are continuous pieces of fabric,” while the accepted meaning of connector provides for the capability of an action of transitioning from non-connected to connected, The term is indefinite because the specification does not clearly redefine the term. Using the term “connecting members” or the like, over “connectors” would overcome the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 29, 31-34 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zainzinger (US 2013/0020304) in view of Grosjean (US 5,977,517) and Moss (US 4,950,868).

Regarding Claim 29, Zainzinger discloses (Fig-6-7-9) a heating device for heating a piece of clothing apparel worn by a user comprising:
a plurality of integral pad-like constructions (22 [0050], see layers 32,24,34 fully enclosed together (figures 6 and 7) and with power cord 46 optionally permanent attachment via 50 [0051]), connected by one or more connectors (exterior of pad-like structure 24 provides connection between heating components, see figure 9 “The clothing article 10 is selected from the group consisting of base layers 14, mid-layers 16, outer layer 24” [0037], while non-conductive layers are anticipated in sandwiching heating pads for heat transmission (32 towards user) and heat reflection (34 away from user), see figure 7), each comprising a plurality of substantially planar fabric layers (32,24,34) with a proximal surface (facing 32) and a distal surface (facing 34) with respect to the potential user; 1
a plurality of electrically conductive wires (thread 26);
an insulated wire (46) disposed within the connectors (see figure 7); 
a power source (52, battery [0049]); 
and 
wherein the plurality of integral pad-like constructions are connected by the insulated wire (see figures 10, “extend and continue power cord 46 to power cord 46′ 
wherein each of the substantially planar fabric layers of the plurality of integral pad-like constructions and each connector are continuous pieces of fabric (while it appears (Fig-9-10) that layer 24 is anticipated to be continuous as an outer layer of a clothing article “The clothing article 10 is selected from the group consisting of base layers 14, mid-layers 16, outer layer 24,” [0037], it further would be obvious to make any multiple piece component continuous as a mere choice of engineering, see MPEP 2144.04 V. E  Making Integral, -"that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."),
wherein the insulated wire is removably attachable to the power source and is operable to conduct electricity to the electrically conductive wires when attached to the power source (connector 48 “connector 48 accessible to allow the wearer to connect the power cord 46 to power supply 52” [0054]); 
wherein electricity runs through the electrically conductive wires to produce heat in at least one integral pad-like construction (“one or more electrical assemblies 22 are attached into an article of clothing 10 in various locations where heat or electrical power or both are desired.” [0054]);
wherein the proximal surface of Page 3 of 11Appl. No. 15/555,360Amdt. dated December 18, 2020Reply to Office action of June 18, 2020the bottom fabric layer comprises a heat reflective material (see figure 7 indicating by heat arrows: reflective layer 34, and thermally transparent layer 32, “FIG. 5B is a back view of the electrical assembly shown in FIG. 3 further including a mirror layer attached to its back surface;” [0029]), 

a top fabric layer (32) of the plurality of fabric layers comprises the proximal surface with respect to a potential user (heat directed to user “Preferably, the electrically nonconductive diffusion layer 32 is a thermally transparent fabric, film, open mesh or similar material.” [0046]).  
Zainzinger is silent regarding e. a means for removably attaching the distal surface of the integral pad-like constructions to the apparel, wherein the distal surface of a bottom fabric layer of the plurality of layers is removably attachable to the apparel.
However Grossjean teaches a means for removably attaching the distal surface of the integral pad-like constructions to the apparel (heating pads (modules 12/ general heating components as a device together) may be attached to apparel via surface of pad having Velcro corresponding to garment Velcro “The modules may be fastened to either the outer shell 26 or the inner liner 28 or some convenient combination thereof For example, the modules may be fastened to the outer shell 26 or the inner liner 28 by fasteners 14 such as a quick release type fastener commonly used in the garment industry, e.g., snap fasteners, buttons, zippers, and synthetic materials that adhere when pressed together, commonly sold under the trademark VELCRO® (FIGS. 1-4).” (column 3, lines 10-19)), wherein the bottom surface of a first fabric layer (velcro optional to either exterior surface of pad “the modules may be fastened to the outer 
The advantage of providing the user with an attachable pad construction is to provide replacement of components/heating device system without the use of tools “Upon failure of a single module 12, the wearer may simply relocate one of the other modules to the position of the failed element. Optionally, the wearer may replace the failed module 12 with a spare module. Additionally, should the wiring harness 18 or power supply cord 20 fail to provide power to the modules, they are also easily accessible for replacement. All of the modules 12, wiring harness 18, or power supply cord 20 may be replaced or interchanged quickly, easily, and without the use of tools” (column 3, lines 49-67).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Zainzinger with Grossjean, by modifying the pad attachment of Zainzinger with the modular pad/general heating device system fasteners of Grossjean, to provide the user an ability to replace pads/ general heating device system without the use of tools. 
Zainzinger is silent regarding the battery is disposed within a sealable pocket that is attached to one of the pad-like constructions, and the insulated wire is configured such that the insulated wire is not exposed to the exterior of the heating device.
However Moss teaches the battery (B) is disposed within a sealable pocket (50) that is attached to one of the pad-like constructions (20), and the insulated wire (46/26) is configured such that the insulated wire is not exposed to the exterior of the heating device (exterior 36 and pocket 50 cover wires 46/26, see figure 1).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Zainzinger with Moss, by adding to the undisclosed battery retaining system of Zainzinger the attached pocketed/enclosed battery and electrical components, to provide an enclosed secured environment to the electrical mechanisms.

Regarding claim 31, Zainzinger discloses the heating device of claim 29, Zainzinger further discloses wherein the heat reflective material is selected from the group comprising mylar, foil, reflective heat tape (“mirror layer 34 is a thermally non-transparent fabric, reflective film or similar material” [0047]) or combinations thereof.  

Regarding claim 32, Zainzinger discloses the heating device according claim 29, Zainzinger further discloses wherein a second fabric layer (24) of the plurality of layers 

Regarding claim 33, Zainzinger discloses the heating device according to claim 29, Zainzinger further discloses (Fig-7) further comprising a third layer (32) wherein the top surface of the third layer of the plurality of layers abuts the second fabric layer (see 32 contacting 24 in figure 7) and is lined with a heat conductive material (“Preferably, the electrically nonconductive diffusion layer 32 is a thermally transparent fabric, film, open mesh or similar material.” [0046]).  

Regarding claim 34, Zainzinger discloses the heating device according to claim 33, Zainzinger further discloses wherein the heat conductive material is selected from the group comprising spacer mesh (“Preferably, the electrically nonconductive diffusion 32 is a thermally transparent fabric, film, open mesh or similar material.” [0046]), polyester, cotton mesh, polymer fabric, flannel, fleece or combinations thereof.  

Regarding claim 43, Zainzinger discloses (Fig-6-3-4) a method for heating a piece of clothing apparel worn by a potential user, a heating device comprising: 
a. a plurality of integral pad-like constructions (22, see planar exterior of insulated wires 46 fully enclosed to enclosed fabric of pad exterior by strain relief 50 “the strain relief 50 is directly bonded to the electrical assembly 22. More preferably, the strain relief 50 is stitched to the electrical assembly 22” [0048], and or integrally as sewn together “As can be seen in FIG. 3, in one embodiment, the pliable connector 40 includes stitching the ends of the conductive thread 26 of the electrical assembly 22 to the corresponding ends 42, 44 of the power cord 46.” [0041]) (22) connected by one or more connectors (connection provided by at least clothing article layer 24), each comprising a plurality of substantially planar fabric layers (32,24,34) with a proximal surface (surface of 32,24,34 facing side 32) and a distal surface (surface of 32,24,34 facing side 34) with respect to the user (user on heated side, see figure 7 showing heat transfer side at 32); 
b. a plurality of electrically conductive wires (26);
c. an insulated wire (46) disposed within the connectors (see figures 7-8-10 showing 46 within 24/34/32); 
d. a power source (52)
and 

wherein each of the substantially planar fabric layers of the plurality of integral pad-like constructions and each connector are continuous pieces of fabric (while it appears (Fig-9-10) that layer 24 is anticipated to be continuous as an outer layer of a clothing article “The clothing article 10 is selected from the group consisting of base layers 14, mid-layers 16, outer layer 24,” [0037], it further would be obvious to make any multiple piece component continuous as a mere choice of engineering, see MPEP 2144.04 V. E  Making Integral, -"that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
wherein the insulated wire is removably attachable to the power source and is operable to conduct electricity to the electrically conductive wires when attached to the power source (“The article of clothing 10 is completed in a conventional way with connector 48 accessible to allow the wearer to connect the power cord 46 to power supply 52” [0054], see connecting electrical components of figure 6); and 
wherein electricity runs through the electrically conductive wires to produce heat in at least one integral pad-like construction (“one or more electrical assemblies 22 are attached into an article of clothing 10 in various locations where heat or electrical power or both are desired.” [0054]); 
back surface;” [0029]), 
wherein the plurality of electrically conductive Page 6 of 11Appl. No. 15/555,360Amdt. dated December 18, 2020Reply to Office action of June 18, 2020wires are embedded in or attached to the interior or exterior surface of a second fabric layer (“by using a conventional thread on the bobbin with a spool of conductive thread 26, substantially all of the conductive thread 26 can be attached mostly to one surface of substrate 24” [0050]), and 
a top fabric layer (32) of the plurality of fabric layers comprises the proximal surface with respect to a potential user (“Preferably, the electrically nonconductive diffusion layer 32 is a thermally transparent fabric, film, open mesh or similar material.” [0046]).  
Zainzinger is silent regarding wherein a heating device is removably attached to the apparel, means for removably attaching the distal surface of the integral pad-like constructions to the apparel, wherein the distal surface of a bottom fabric layer of the plurality of layers is removably attachable to the apparel.
However Grosjean teaches a heating device (12) is removably attached to the apparel (via fastener 14), means for removably attaching the distal surface of a bottom fabric layer of the plurality of layers of the integral pad-like constructions to the apparel (either side of heating device (module 12) may be used in attachment to garment “The modules may be fastened to either the outer shell 26 or the inner liner 28 or some convenient combination thereof For example, the modules may be fastened to the outer 
The advantage of providing the user with an attachable pad construction is to provide replacement of components/device without the use of tools “Upon failure of a single module 12, the wearer may simply relocate one of the other modules to the position of the failed element. Optionally, the wearer may replace the failed module 12 with a spare module. Additionally, should the wiring harness 18 or power supply cord 20 fail to provide power to the modules, they are also easily accessible for replacement. All of the modules 12, wiring harness 18, or power supply cord 20 may be replaced or interchanged quickly, easily, and without the use of tools” (column 3, lines 49-67).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Zainzinger with Grossjean, by modifying the pad attachment of Zainzinger with the modular/replaceable pad/device fastener system of Grossjean, to provide the user an ability to replace pads/device without the use of tools. 
Zainzinger is silent regarding the power source is disposed within a sealable pocket that is attached to one of the pad-like constructions and the insulated wire is configured such that the insulated wire is not exposed to the exterior of the heating device.
However Moss teaches the power source (B) is disposed within a sealable pocket (50) that is attached to one of the pad-like constructions (20), and the insulated wire (46/26) is configured such that the insulated wire is not exposed to the exterior of the heating device (exterior 36 and pocket 50 cover wires 46/26, see figure 1).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Zainzinger with Moss, by adding to the undisclosed battery retaining system of Zainzinger the attached pocketed/enclosed battery and electrical components, to provide an enclosed secured environment to the electrical mechanisms.

Regarding claim 44, Zainzinger as modified by Grosjean discloses the method according to claim 43, Zainzinger as modified by Grosjean further discloses wherein the means for removably attaching the integral pad-like constructions to the apparel of the heating device is selected from the group of fasteners comprising 
(a) hook and loop fasteners; 
(b) barb and pile fasteners; 
(c) buttons; 

(e) hook and eye fasteners; 
(f) zippers; 
(g) pins; 
(h) buckle fasteners; 
(i) strap fasteners; 
(j) slide fasteners; 
(k) glue; 
(1) polymer bases adhesive; 
(m) high tack adhesive; 
(n) quick setting adhesive or
(o) combinations thereof wherein one end of the fastener is permanently or removably attached to the integral pad-like constructions and the corresponding end of the fastener is permanently or removably attached to the apparel (heating pads attach directly to garment “The modules are fastened to the vest via snaps, buttons, VELCRO® (hook and loop fasteners) or equivalent.” Grosjean (column 3, lines 10-19).  

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zainzinger and Grosjean and in further view of Rock (US 2002/0086204).

Regarding claim 35, Zainzinger discloses the heating device according to claim 29, Zainzinger further discloses (Fig-8) further comprising a plurality of substantially planar 
Zainzinger is silent regarding the planar connecting component housing the insulated wires as being specifically fabric.
However Rock discloses the use of fabric over heating articles electrical components “A barrier layer 302 associated with (FIG. 38) or attached, e.g. by lamination or other techniques, upon (FIG. 40) the surface 214 of the fabric layer 212 upon which the embroidery stitched or sewn circuit 216 is formed serves also to protect the circuit against the effects of abrasion that might otherwise deteriorate the quality or continuity of the electrical heating circuit. In this embodiment, the barrier layer 302 may be formed of any suitable, protective material, e.g. a breathable plastic material, as described above, another layer of fabric, or the like.” [0068]. 
The advantage of using fabric material over electrical components of heating articles, is to resist abrasion there to and or provide breathability “A barrier layer 302 associated with (FIG. 38) or attached, e.g. by lamination or other techniques, upon (FIG. 40) the surface 214 of the fabric layer 212 upon which the embroidery stitched or sewn circuit 216 is formed serves also to protect the circuit against the effects of abrasion that might otherwise deteriorate the quality or continuity of the electrical heating circuit.” [0068] 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Zainzinger with Rock, by modifying the undisclosed material around the insulated wires of Zainzinger to include abrasion 

Regarding claim 36, Zainzinger as modified by Grosjean discloses the heating device according to claim 35, Zainzinger as modified by Grosjean further discloses (Fig-10C of  Zainzinger) further comprising a means to secure (Velcro or other quick connect provides means in attaching heating pads to clothing “the modules are fastened to the vest via snaps, buttons, VELCRO® (hook and loop fasteners) or equivalent.” Grosjean (column 3, lines 10-19)) the integral pad-like constructions in a circumference around the user (see figure 10C of Zainzinger showing the integral-pad like constructions around user garment).  

Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zainzinger and Grosjean and in further view of Peng (US 20160050716).

Regarding claim 37, Zainzinger discloses the heating device according to claim 29, Zainzinger further discloses wherein the power source is a battery (a battery is disclosed as the power source “In one embodiment, the power supply is a battery. Preferably, the battery is a rechargeable battery.” [0019]).  
Zainzinger is silent regarding the battery specifically being lithium-ion or lithium polymer.
However Peng teaches the use of lithium batteries “the battery 3 can be a dry battery or a lithium battery” [0023]. 

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Zainzinger with Peng, by providing the undisclosed battery type of Zainzinger, the Lithium battery of Peng, to provide an exampled battery type that is well known in the art of rechargeable batteries. 

Regarding claim 38, Zainzinger discloses the heating device according to claim 37, Zainzinger further discloses (Fig-10C-10D) wherein the lithium-ion or lithium polymer battery rating is from 2200 milliampere per hour to 5000 milliampere per hour (the Mah of a battery is relevant to voltage and further the time and amount of heat provided by the garmet, therefore it would be obvious to arrive at an Mah that is usable over a time period in different settings and differing number of pads (figures 10C over 10D) further different temperature requirements and outputs are contemplated “The electrical assembly may further include a control system for controlling the output of the 

Regarding claim 39, Zainzinger discloses the heating device according to claim 38, Zainzinger further discloses wherein the compact, light-weight power source has variable settings to control the amount of heat produced in the integral pad- like constructions (“The electrical assembly may further include a control system for controlling the output of the power supply.” [0019]).  

Regarding claim 40, Zainzinger discloses the heating device according to claim 39, Zainzinger is silent regarding further comprising a device connected through a wireless connection wherein the device controls the variable settings on the compact, light-weight power source.  
However Peng teaches (Fig-3) further comprising a device (100) connected through a wireless connection wherein the device controls the variable settings on the compact, light-weight power source (wireless temperature settings “a user. makes the external processor 43 generate a temperature controlling signal via operation of the external temperature adjusting element 41, and the temperature controlling signal is transmitted to the external wireless controlling transceiver 44. The external wireless controlling transceiver 44 transmits the temperature controlling signal to the 
The advantage of a device connected through a wireless connection wherein the device controls the variable settings on the compact, light-weight power source, is to control the temperature of the device remotely from a smart phone “external temperature controlling means 4 is a mobile communication device, such as a smart phone” [0026].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Grantham with Peng, by adding to the temperature control system of Grantham the remote temperature control of Peng, to control the temperature of the device remotely from a smart phone.

Regarding claim 41, Zainzinger discloses the heating device according to claim 40, Zainzinger further discloses wherein the material of the electrically conductive wires are selected from the group comprising carbon fiber, stainless steel, steel alloys, metal alloys, heat conductive material or any combination thereof (electrically conductive thread 26, little weight is given to the term “heat conductive” because all materials must be heat conductive to an extent while materials that are electrically conductive (metals and graphite) are generally more heat conductive, “having an electrical assembly 22 formed of conductive thread 26 is shown constructed according to the present inventions” [0036]).  

Regarding claim 42, Zainzinger as modified by Grosjean discloses the heating device according to claim 41, Zainzinger as modified by Grosjean further discloses wherein the means for removably attaching the integral pad-like constructions to the apparel is selected from the group of fasteners comprising 
(a) hook and loop fasteners; 
(b) barb and pile fasteners; 
(c) buttons; 
(d) snap fasteners; 
(e) hook and eye fasteners; 
(f) zippers; 
(g) pins; 
(h) buckle fasteners; 
(i) strap fasteners; 
(j) slide fasteners; 
(k) glue; 
(1) polymer bases adhesive; 
(m) high tack adhesive; 
(n) quick setting adhesive or 
(o) combinations thereof wherein one end of the fastener is permanently or removably attached to the integral pad-like construction and the corresponding end of the fastener is permanently or removably attached to the apparel (heating pads  (modules 12) attach directly to garment “The modules are fastened to the vest via .  
Response to Arguments

Applicant firstly argues (page 2) “By claiming connectors between the pad-like constructions and having both formed from continuous fabric layers creates a uniformly encased heating device where no wires or heating elements are exposed to either the apparel or the person. Moreover, the claims have been amended such that the external power source is disposed within a sealable pocket, and thus not exposed. This configuration is not disclosed in Zainzinger or Grosjean. Turning to Zainzinger, neither the power cord (46) connecting the electrical assemblies (22), nor the pliable connectors (40) are concealed by a single continuous piece of fabric. Rather, the conductive thread (26) is stitched to the corresponding ends of the power cord (46). See Paragraph [0038]. Moreover, as seen in FIG. 6, all the external components to the electrical assemblies (22) (e.g. the power cord (46), charging circuit (60), control system (54), power supply (52), and temperature sensor (56)) are exposed either directly to the apparel or user depending on how the electrical assembly is incorporated and made part of the clothing. See also FIGS. 10A-F. As such, since the primary reference fails to disclose the limitations, as amended, the 103 rejection should be withdrawn and the examiner's reliance on Grosjean is now moot.”
However Examiner Respectfully disagrees because the exterior layer 24 of Zainzinger that is attached to the wiring may be a continuous piece of fabric as it may be an outer layer of any variety of clothing as anticipated by the variants of clothing as 
Therefore the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                             
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761